UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7484


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEXANDER ASA-KWAPONG,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:12-cr-00416-GBL-1; 1:13-cv-01484-GBL)


Submitted:   January 29, 2016             Decided:    March 4, 2016


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alexander Asa-Kwapong, Appellant Pro Se.        Karen Ledbetter
Taylor, Assistant United States Attorney, Ryan K. Dickey, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alexander Asa-Kwapong seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion and

denying    as    moot       his    discovery         motions.         The    order     is    not

appealable       unless        a    circuit         justice     or      judge       issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability          will     not     issue        absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies     this    standard     by

demonstrating         that     reasonable           jurists     would       find     that    the

district       court’s      assessment      of       the    constitutional          claims    is

debatable      or     wrong.        Slack   v.       McDaniel,       529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion    states     a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Asa-Kwapong has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately

                                                2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3